Citation Nr: 0126116	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  99-22 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1. Entitlement to an increased disability evaluation for 
Guillain-Barre syndrome, currently evaluated as 10 percent 
disabling.

2. Entitlement to service connection for memory loss and an 
affective disorder, claimed as secondary to service-
connected Guillain-Barre syndrome. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active service from April 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(the RO).  

The appellant testified at a personal hearing chaired by the 
undersigned Board member at the RO in August 2001.  A 
transcript of the hearing has been associated with the 
appellant's VA claims folder.


FINDING OF FACT
  
The appellant's service-connected Guillain-Barre syndrome is 
productive of subjective symptomatology only; the appellant 
does not have a mental or memory loss disorder.


CONCLUSIONS OF LAW

1.  An increased disability rating is not warranted for 
Guillain-Barre syndrome.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8010 (2001).

2.   A grant of service connection for a claimed mental or 
memory loss disorder is not warranted.  38 C.F.R. § 3.310 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant is seeking an increased disability rating for 
service-connected Guillain-Barre Syndrome, which is currently 
evaluated as 10 percent disabling by analogy to myelitis 
under 38 C.F.R. § 4.124a, Diagnostic Code 8010.  The 
appellant also contends that he has sustained memory loss and 
an affective disorder as a secondary result of the service-
connected Guillain-Barre Syndrome, although at times he 
appears to contend that memory loss and affective disorder 
are part and parcel of Guillain-Barre Syndrome and that the 
disability rating assigned therefore should encompass those 
claimed manifestations.  

Initial matters

Issue(s) on appeal

As an initial matter of clarification, the Board observes 
that the sole issue certified for review is the appellant's 
challenge to a March 1998 RO decision, denying entitlement to 
an increased disability rating for Guillain-Barre syndrome.  
However, such certification is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue.  38 C.F.R. § 19.35.    

As noted by the Board above, it is somewhat unclear whether 
the appellant is seeking to have his claimed memory loss and 
affective disorder to be rated as part of his service 
connected Guillain-Barre Syndrome or whether he seeks 
separate service connection on a secondary basis.  After 
having reviewed the record, and for reasons and bases 
expressed below, the Board concludes that he is in fact 
seeking both and that each issues has been duly appealed.  
Both issues will accordingly be addressed by the Board. 

(i)  Increased rating claim

The record reflects that by rating decision dated in August 
1995, a 10 percent disability evaluation was assigned for 
Guillain-Barre syndrome.  The appellant filed a timely notice 
of disagreement as to this rating the following month, and a 
Statement of the Case was issued in April 1996.  In May 1996, 
the appellant filed a Statement in Support of Claim, in which 
he requested a personal hearing.  The hearing was held in 
October 1996 - shortly after the expiration period for the 
submission of the appellant's substantive appeal.  See 38 
C.F.R. § 20.302(b) 
[a substantive appeal must generally be filed within 60 days 
from the date that the RO mails the Statement of the Case to 
the appellant, or within the remainder of the 1-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later].  
The hearing transcript reflects that the appellant was 
advised that because he had not filed a Substantive Appeal, 
his hearing testimony was to be construed as a new claim for 
an increased disability rating.  

The Board believes that the May 1996 request for a hearing on 
the issue of an increased rating for Guillain-Barre syndrome 
constituted a timely, valid substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302. 

A Substantive Appeal consists of a properly completed VA 
Form 1-9, "Appeal to Board of Veterans' Appeals," or other 
correspondence that fulfills the requirements for a 
Substantive Appeal.  See EF v. Derwinski, 1 Vet. App. 324, 
326 (1991) [VA's statutory duty to assist means that VA must 
liberally read all documents or oral testimony submitted to 
include all issues presented].  Cf. Tomlin v. Brown, 5 Vet. 
App. 355, 357 (1993), [both the statute and regulation 
required that the notice of disagreement be a writing, but 
that there were no "technical formal requirements" stated in 
the regulation beyond that provided in applicable statute]. 

For these reasons, the Board finds that the appellant's 
timely filing of a request for a personal hearing, 
specifically referencing the Statement of the Case pertaining 
to his increased rating claim, was sufficient to constitute a 
valid Substantive Appeal.

(ii.)  Service connection claim

The record also reflects that by rating decision dated in 
March 1998, service connection was denied for a disorder 
characterized as memory loss and affective disorder, claimed  
as secondary to the appellant's service-connected disability 
of Guillain-Barre syndrome.  Later that month, the appellant 
filed a VA substantive appeal form, referencing the denial of 
his claim, and the RO properly construed the form as a notice 
of disagreement as to that issue.  A Statement of the Case 
was issued in August 1998.  In March 1999, the appellant 
testified at a personal hearing conducted at the RO.  The 
transcript of the hearing bears the annotation "[a]ccept in 
lieu of [substantive appeal form]," and is signed by a VA 
Decision Review Officer.  Accordingly, the Board also finds 
that the appellant's claim of entitlement to service 
connection for a disorder characterized as memory loss and 
affective disorder as secondary to the service-connected 
disability of Guillain-Barre syndrome is also in appellate 
status.  

VA's duty to notify/assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) and its implementing 
regulations became effective.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001).  
The VCAA is applicable to all claims filed on or after its 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

In this case, the appellants claims are not final and remain 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

A review of the record demonstrates that the appellant and 
his representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefit sought.  The appellant has 
been amply informed of the requirements of law, not only in 
the April 1996 and August 1998 Statements of the Case 
referred to above, but in two Supplemental Statements of the 
Case (one as to each issue) in October 1999 and January 2000, 
as well as other correspondence from the RO.  The Board 
concludes that the discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and the RO's letters to the appellant have informed the 
appellant and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought, such that there has been compliance with VA's 
notification requirements under the VCAA.  

The VCAA further provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In this case, the evidence of record includes the appellant's 
service medical records, his post-service private and VA 
treatment reports, transcripts of an October 1996 RO hearing 
and the  August 2001 Travel Board hearing, reports of VA 
examinations and statements by the appellant and his 
representative.  Under the circumstances, the Board finds 
that the record as it stands is complete and adequate for 
appellate review.  The appellant and his representative have 
pointed to no pertinent evidence which exists and which has 
not been obtained.  In particular, the appellant has been 
provided with VA examinations, the results of which are 
recorded elsewhere in this decision.  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of his claims, including providing testimony at 
the August 2001 personal hearing. 

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540,. 
546 (l99l) [strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].

In short, following a thorough review of the record, the 
Board is satisfied that VA has met its duty to assist the 
appellant in the development of all facts pertinent to his 
claims.  Under such circumstances, no further assistance to 
the appellant is required in order to comply with VA's duty 
to notify and to assist mandated by the VCAA and its 
implementing regulations.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  

Given these requirements, the Board will first discuss the 
law generally relevant to this issue.  The Board will then 
briefly review the pertinent facts, and proceed to its 
analysis of the appellant's claims.  


Relevant Law and Regulations

Secondary Service Connection

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury . . . ."  38 C.F.R. 
§ 3.310(a); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Increased rating claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Following the point at which it is determined that all 
relevant evidence has been obtained and assistance provided 
to the claimant, it is the Board's principal responsibility 
to assess the credibility and the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993).  

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In May 1967, during service, the appellant was diagnosed a 
having Guillain-Barre syndrome.  The appellant's service 
medical records are devoid of any mention of psychiatric 
complaints, symptoms or diagnoses.   

The appellant was discharged from military service in March 
1968.  In June 1968, he was admitted to a VA hospital.  He 
was reported to have been previously diagnosed to have 
Guillain-Barre syndrome.  It was noted that although the 
appellant had been so diagnosed, there was no evidence that 
the appellant then had any residuals.  Indeed, on admission 
the appellant was described as "the picture of physical 
health.  One of the most powerful-appearing young men I have 
ever seen."  On discharge from the hospital in July 1968, the 
appellant was diagnosed to have an "emotionally unstable 
personality, passive dependent type, with neurotic 
manifestations (hysteria), including hypochondriacal 
complaining, subjective exacerbation of somatic sensations, 
denial and marked interest in secondary gain."  
Guillain-Barre syndrome was diagnosed by history only; no 
residuals were identified.

In a July 1968 VA rating decision, service connection was 
granted for Guillain-Barre syndrome,.  A 70 percent rating 
was assigned under Diagnostic Code 8010.  However, in August 
1968, on receipt of the hospital report, the assigned 
disability rating was reduced to noncompensably disabling. 

Of record is the report of an August 1989 VA compensation and 
pension examination.  The appellant complained of "memory 
lapse" as well as neurological complaints such as numbness in 
his extremities.  The examiner noted that there had been a 
"complete clinical recovery" from Guillain-Barre syndrome. 

In a November 1990 decision, the Board denied the appellant's 
claim of entitlement to an increased disability rating for 
Guillain-Barre syndrome.  The Board concluded, based on the 
medical evidence of record, that the appellant's Guillain-
Barre syndrome had resolved and that the appellant's 
subjective complaints had not been confirmed by objective 
medical evaluation.  

The appellant almost immediately filed another claim for an 
increased disability rating.  In January 1991, the appellant 
was referred for a VA social worker consultation.  The 
appellant stated that he was experiencing significant short 
term memory loss since he contracted Guillain-Barre syndrome.  
In a March 1992 decision, the Board again denied his claim.

The appellant almost immediately filed another claim for an 
increased rating. A VA compensation and pension examination 
was provided in September 1992.  The appellant complained of 
neurological problems in his extremities.  The examiner 
diagnoses bilateral carpal tunnel syndrome.  History of 
Guillain-Barre syndrome was diagnosed.   The examining 
physician stated that the relationship of any neurological 
problems to Guillain-Barre syndrome was "highly problematic".  
The examiner went on to state, in essence, that it was highly 
improbable that an individual would have a complete recovery 
from Guillain-Barre syndrome and then later develop symptoms 
related to Guillain-Barre.  The examiner concluded that "The 
etiology of his complaints remains obscure but it is not 
explained by the relatively normal physical examination."

A July 1993 VA examination resulted in a diagnosis of past 
history of Guillain-Barre syndrome; current sequelae limited 
by easy fatigability.  

In a July 1995 VA examination report, the examiner stated 
that the appellant had "virtually (not quite) complete 
recovery" from Guillain-Barre syndrome.  The examine further 
stated that, although most Guillain-Barre patients never 
relapse, the examiner had seen several patients who had 
become worse in middle age.  The appellant was 49 years of 
age at the time of the examination.  Evidently based on this 
examination report, the appellant was granted a 10 percent 
rating for Guillain-Barre syndrome by the RO in August 1995.  

The procedural history of this case since August 1995 has 
been reported in detail above and will not be repeated.  In 
essence, the appellant disagreed with the assigned 10 percent 
rating and also appeared to contend that he had memory loss 
and affective disorder secondary to the service-connected 
Guillain-Barre syndrome

The appellant underwent a VA mental disorders examination in 
February 1998.  The examiner correctly noted that the 
appellant had spent three months in a military hospital 
shortly before his discharge, when he was treated for 
Guillain-Barre syndrome.  Although the appellant complained 
of memory problems which had worsened over time, the examiner 
noted that he did not present specific examples.  He stated 
that he could not recall things that had occurred within the 
last few hours, but that he was able to remember much from 
his remote past.

Upon clinical testing, the examiner rendered the following 
findings:

1. Tests measuring symptom validity revealed the 
appellant to have intentional poor performance;

2. Formal memory testing revealed the appellant to 
have limited initial acquisition of new 
information, but a "solid ability" to recall 
information after the passage of 30 minutes, 
suggesting "relatively spared basic memory 
processes of storage and retrieval;"

3. Immediate short term memory testing was performed 
"rather well," and that overall testing of 
memory, attention, concentration, and speeded 
mental processing suggested that the appellant's 
basic attention and memory function were consistent 
with his intelligence quotient and showed no 
obvious clinically significant impairment; 

4. Minnesota-Multiphasic Inventory testing indicated 
that he had a willingness to endorse multiple 
symptoms, especially with regard to the central 
nervous system and general mental symptoms, 
indicating that his profile was "invalid" due to 
symptom overendorsement.

The examiner generally observed that the appellant was 
"clearly not exerting his best efforts on various tasks, and 
it was obvious that on some tasks his motivation was in fact 
poor."  He stated that the test results "clearly 
indicate[d] that [the appellant was] exaggerating his 
symptoms and presenting a more negative picture than the 
actual clinical situation would warrant.  The examiner stated 
that the appellant, notwithstanding his complaints of memory 
loss, had test results that revealed "basically intact 
memory processes of storage and retrieval," and that the 
examination failed to reveal any objective evidence to 
support the appellant's subjective reports as to memory loss 
or affective disorder.  

In June 1998, the appellant submitted a statement from his 
mother, who stated that he was having difficulty with his 
memory since he left military service.  In her statement, the 
appellant's ex-wife reported that the appellant was 
experiencing health problems in recent years, including 
personality changes, difficulty breathing, numbness in the 
arms and legs and a "bad memory."  

In August 1999, the appellant underwent another VA mental 
disorders examination.  The examiner reported that he had 
reviewed the entirety of the appellant's claims folder, as 
well as VA medical records.  After a review of the pertinent 
information contained in the files, in particular pertaining 
to the previous VA mental disorders examination, the examiner 
noted that the appellant was alert and oriented to person, 
place, time and situation.  He noted that the appellant had 
no deficit of cognition, memory, learning, attention, 
calculation, abstraction, or similar information.  He noted 
that the appellant had reported drinking approximately one 
pint of whiskey periodically, although he formerly drank 
heavier until six years previously.  The appellant was 
diagnosed to have alcohol abuse.  The examiner assigned a GAF 
score of 81 to 90 for the past and current year, and opined 
that there were no findings that demonstrated the presence of 
any mental disorder other than alcohol abuse.   

Also of record is an August 1999 letter R.X.M., III, D.P.M., 
a podiatrist.  Dr. M. noted that the appellant was a non 
insulin-dependent diabetic and that his control was somewhat 
questionable.  The appellant had complaints of burning and 
numbness of both feet, which Dr. M. have been related to 
diabetic peripheral neuropathy.  However, Dr. M. also noted 
the appellant's history of Guillain-Barre syndrome and 
indicated that it "may be somewhat contributory also in this 
regard."

At the time of his August 2001 hearing, the appellant 
submitted more recent medical treatment records, accompanied 
by waiver of RO consideration.  
See 38 C.F.R. § 20.1304(c) (2001).   Included was an August 
2001 evaluation of the appellant in connection with 
cardiovascular disease.  Diagnoses included diabetes mellitus 
and "history of Guillain-Barre syndrome in 1966." 

During his August 2001 hearing, the appellant testified 
concerning numbness in his hands and feet [hearing 
transcript, pages 3, 6, 8-10]; he also testified that he "had 
sugar" and had diabetes [hearing transcript, pages 3, 10]. 

Analysis

At the outset of its analysis, the Board observes that it has 
been hampered somewhat in its inquiry by what appears to be 
the appellant's lack of cooperation with medical examiners.  
This has been most dramatically evident in the report of the 
February 1998 VA examination, but such behavior reaches back 
through the record to the 1968 report of hospitalization, 
very shortly after the appellant left military service.  As 
noted above, the Board must evaluate each item of evidence in 
the context of the record as a whole and draw conclusions 
therefrom.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997); Allday v. Brown, 7 Vet. App. 517, 527 (1995) 
[the Board has the duty to assess the credibility and weight 
to be given to the evidence, account for the evidence that it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant].   

In addition, as noted above the Board will separately 
consider the appellant's alternative contentions to the 
effect that his claimed memory loss and affective disorder 
are part of his Guillain-Barre syndrome and should be 
evaluated as such or are separate from and secondary to the 
service-connected Guillain-Barre syndrome.  As will be 
explained in greater detail below, the discussion is somewhat 
academic because medical evidence does not demonstrate that 
the appellant in fact has the claimed symptomatology/disorder 
in any event. 

1.  Entitlement to an increased disability evaluation for 
Guillain-Barre syndrome, currently evaluated as 10 percent 
disabling.

The appellant seeks an increased disability rating for his 
service-connected Guillain-Barre syndrome, which is currently 
evaluated as 10 percent disabling by analogy to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8010 [myelitis].  See 38 C.F.R. 
§ 4.20 [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993);
see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 
[observing that one diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology].

In this case, the Board has identified no Diagnostic Code 
which is more appropriate than Diagnostic Code 8010, and the 
appellant and his representative have pointed to none. 

Diagnostic Code 8010 provides for the evaluation of myelitis.  
38 C.F.R. § 4.124a provides that disability from the myelitis 
may be rated from 10 percent to 100 percent in proportion to 
the impairment of motor, sensory, or mental function. 
Consider especially psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule. With partial loss 
of use of one or more extremities from neurological lesions, 
rate by comparison with the mild, moderate, severe, or 
complete paralysis of peripheral nerves.

The appellant's medical history, which has been described in 
detail above, indicated that he had Guillain-Barre syndrome 
in service, which resolved.  See the report of the 1968 VA 
hospitalization.  There are medical opinions of record, such 
as in August 1989 and in September 1992, to the effect that 
that once Guillain-Barre resolves, as here, manifestations do 
not reoccur.  There is one medical opinion slightly to the 
contrary, that of the July 1995 examiner, who stated that the 
appellant had "virtually (not quite) complete recovery" from 
Guillain-Barre syndrome.  More recent clinical evaluations of 
the appellant, most recently in August 2001, have failed to 
identify Guillain-Barre syndrome, except by history.  

The Board believes that the preponderance of the medical 
evidence supports the proposition that the appellant 
currently does not have Guillain-Barre syndrome or any 
residuals thereof.  The Board's conclusion is based on the 
entire medical history, which has been reported above, which 
appears to indicate that the appellant's in-service Guillain-
Barre syndrome resolved before he left service and has not 
recurred.

The appellant has in essence ascribed assorted vague 
complaints, such as pain, numbness in his extremities, 
fatigue and memory loss, to his service-connected Guillain-
Barre syndrome.  It is now well-established that the 
appellant, as a layperson without medical training, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board notes in passing that to the extent that the 
appellant has complained of pain numbness in his extremities, 
this has been ascribed to other causes such as diabetic 
peripheral neuropathy and peripheral vascular disease.  See 
the August 2001 medical report, which diagnosed diabetes 
mellitus and peripheral vascular disease but diagnosed 
Guillain-Barre syndrome by history only.  The Board is of 
course aware that Dr.M., a podiatrist, suggested that 
Guillain-Barre syndrome, as well as peripheral neuropathy due 
to diabetes mellitus, may have played a part in the 
appellant's complaints.  However, Dr. M. provided no basis 
for that conclusion.  Moreover, he is not a physician.  In 
evaluating the probative value of the podiatrist's 
statements, the Board looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  The Board therefore places little weight of 
probative value on Dr. M.'s unsupported statement, which is 
contrary to opinions of a number of medical doctors to the 
effect that the appellant has no current residuals of 
Guillain-Barre syndrome.      

The Board will address the appellant's claimed memory loss in 
greater detail below, in the context of his secondary service 
connection claim.  Suffice it to say that no memory loss has 
been objectively identified.  

In short, there is no recent medical evidence which 
specifically links any of the appellant's claimed symptoms to 
his service-connected Guillain-Barre syndrome.   
The preponderance of the medical reports diagnose Guillain-
Barre syndrome by history only.  For these reasons, the Board 
concludes that symptomatology which would allow for the 
assignment of an increased rating is not present.  The 
benefit sought on appeal is accordingly denied.


2.  Entitlement to service connection for memory loss and 
affective disorder, claimed as secondary to service-connected 
Guillain-Barre Syndrome.

The appellant also is seeking service connection for memory 
loss and affective disorder, which he contends exist 
secondary to his service-connected Guillain-Barre syndrome.

The law limits entitlement to service connection to cases in 
which a disability is present. In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The essential question in this matter is medical in its focus 
that is, whether the appellant has a mental disorder, 
including memory loss, that resulted from the service-
connected Guillain-Barre syndrome.  Although the appellant 
argues that such a linkage is present, the medical evidence 
of record indicates that he does not have the claimed 
disorder.  In this regard, the fundamental requirement of the 
showing of a disability is not present.  

The appellant has had two VA mental disorders examinations, 
reported in detail above, both of which determined that he 
does not have the mental disabilities for which he seeks 
service connection.   Indeed, the examiners were very clear 
on this point.  

There is no medical evidence aside from the appellant's own 
statements as to the existence of memory loss and/or 
affective disorder.  As indicated above, the appellant is not 
competent to provide his own diagnoses.  See Espiritu, supra.  
Moreover, although ordinarily claimants are considered 
competent to report on their own symptoms, in this case, the 
appellant's statements to the effect that he has memory loss 
lack credibility in light of the medical report which 
indicates that he was less than cooperative during the 
February 1998 examination.   

It is clear that service connection may not be granted unless 
a current disability exists.  See, e.g., Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  Therefore, for the reasons and 
Bases expressed above, the Board finds that the preponderance 
of the evidence is against the appellant's claim.  The 
benefit sought is accordingly denied.


ORDER

An increased disability rating for service-connected 
Guillain-Barre syndrome is denied.

Service connection for memory loss and affective disorder is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 


